Citation Nr: 1415579	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-30 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for arthritis of the back, hips, and knees.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his Wife, and R. L., the Veteran's Benefit Representative


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1956 to February 1958 .  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds the Veteran's claim for entitlement to service connection for arthritis must be remanded for additional development prior to adjudication.

During the Veteran's March 2014 Board hearing, the Veteran indicated that he had been treated by Dr. Richard McDavid for more than twenty years.  He also reported having had treatment from a Dr. Garland.  The Veteran further reported that he received treatment at the VA Medical Center in Mountain Home/Johnson City.  These treatment records are not associated with the Veteran's claims file and should be obtained on remand.  See Veteran's March 2014 Hearing Transcript, pg. 4. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for arthritis since service.  After securing the necessary release, the AMC should obtain these records, including any outstanding VA treatment records.  Specifically, any treatment records from Dr. Richard McDavid, Dr. Garland, and VA treatment records from the Mountain Home/Johnson City VAMC should be obtained.

2.  If any additional treatment records are obtained, they should be added to the claims file and then the file should be referred to the VA examiner who previously examined the Veteran.  That examiner should review the additional records and again opine as to whether any current arthritis had onset during or is otherwise related to service.  

3.  Then, readjudicate the issue of entitlement to service connection for arthritis.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


